Citation Nr: 0822327	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, currently rated as 40 percent 
disabling. 

2.  Entitlement to service connection for cervical spine 
disability.  

3.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran retired in 1984 with 10 years of active service, 
including from June 1957 to October 1967 and from May 1982 to 
August 1984, and 14 years inactive service.  He also had 
prior service as a midshipman at the United States Naval 
Academy.
 
The issues of entitlement to an increased evaluation for 
degenerative disc disease, lumbar spine, and TDIU come before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue of 
entitlement to service connection for cervical spine 
disability comes before the Board on appeal from an April 
2006 rating decision by the RO.  

The Board observes that the issues of increased ratings for 
bilateral sensorineural hearing loss and multiple actinic 
keratosis lesions status post excision as well as entitlement 
to service connection for flattened arches and/or bunions of 
both feet were also on appeal from rating decisions by the 
RO.  However, in an April 2004 statement, the veteran clearly 
stated that he was satisfied with an April 2004 decision 
concerning his hearing loss and actinic keratosis lesions and 
did not wish to appeal these issues.  Moreover, in another 
April 2004 statement, the veteran indicated that he was 
satisfied with is overall combined rating of 60 percent.  It 
appears that the RO accepted this statement as a withdrawal 
of all issues on appeal, including service connection for 
both feet, and has only certified to the Board the issues 
listed on the front page of this decision.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration of these issues.  See 38 C.F.R. § 20.204

Medical evidence reflects that the veteran has been treated 
for right lower extremity pain and loss of function.  In 
particular, a January 2001 private report documented right 
hip pain which the physician opined was most likely 
radiculopathy from a herniated disc.  Additional private 
records document treatment for complaints of right anterior 
leg pain and worsening symptoms of radiculopathy of right 
extremity.  Clinical findings in 2005 and 2006 appear to show 
right L3 radiculopathy with right sided foraminal herniation 
at L3-L4, described as severe in 2006.

The veteran is not presently service-connected for 
radiculopathy or other neurological findings associated with 
the service-connected degenerative disc disease of the lumbar 
spine.  However, these findings raise the reasonable 
possibility that the veteran's service-connected degenerative 
disc disease of the lumbar spine may now be manifested by 
neurological findings.  Hence a claim for neurological 
pathology, to include right-sided radiculopathy, as secondary 
to the service-connected degenerative disc disease of the 
lumbar spine is inferred and referred to the RO for 
appropriate adjudication.

The issues of entitlement to service connection for cervical 
spine disability and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected degenerative disc disease, 
lumbar spine, is manifested by pain and limitation of motion, 
but not incapacitating episodes of at least six weeks; and 
there has been no medical finding of ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the veteran's service-connected 
degenerative disc disease, lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2005, which was prior to the 
August 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim for an increased rating.  
Further, a March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the March 2005 VCAA notice as well as 
the March 2006 letter fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in 
his notice of disagreement, substantive appeal and various 
statements of record, the veteran specifically addressed the 
severity of his low back disability as well as the effect it 
had on his daily activities demonstrating that he had actual 
knowledge of the requirements for an increased rating.  
Further, the veteran is represented by a state service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
It is appropriate to assume that the veteran's representative 
included information concerning the elements of the claim in 
its guidance to the veteran.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of an increased evaluation for degenerative disc 
disease of the lumbar spine. 

Analysis

The present appeal involves the issue of whether an increased 
rating is warranted for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under the rating criteria for the spine, a general rating 
formula provides for the disability ratings under Diagnostic 
Codes 5235 to 5243, unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, for diseases 
and injuries of the spine, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran filed his current claim for an increased 
evaluation in January 2005.  The veteran was afforded a VA 
examination in March 2005.  The examiner indicated that there 
were no records for review.  The veteran complained of 
constant pain that was a dull ache.  The veteran reported 
that there had been occasional flare-ups during which 
severity was about 8-9.  Frequency of flare-ups was about two 
to three times and day and sometimes lasted a day or so.  The 
veteran indicated that moving too much precipitated pain.  
However, he did not use assistive devices.  He walked around 
180 to 200 yards before he got pain in the lower back area.  
He was not using a brace, but stated that occasionally there 
had been unsteadiness, although there was no history of a 
fall.  The veteran was able to take care of himself and there 
had been no side effects on recreational activities, driving 
or occupation.  Physical examination showed that range of 
motion was 80 degrees flexion out of 90 degrees, 20 degrees 
extension out of 30 degrees, 25 degrees left and right 
lateral flexion out of 30 degrees, and 25 degrees left and 
right rotation out of 30 degrees.  There was no evidence of 
paraspinal muscle spasm or serious pain in repetitive 
movements.  There was no objective evidence of painful motion 
or posture abnormalities.  Neurological examination showed 
that there was minimal sensory deficit involving the anterior 
aspect of the right foot, thigh and knee; however, range of 
motion, muscle strength and deep tendon reflexes were normal.  
There was no other sensory deficit involving any other part 
of the body.  Examination relative to intravertebral disc 
syndrome showed segmental involvement.  The examiner again 
noted that there was some sensory deficit in the right lower 
extremity, but there was no evidence of incapacitating 
episodes.  The diagnosis was multilevel degenerative disc 
disease involving the lumbosacral spine.  A contemporaneous 
x-ray showed that the heights of the bodies were well 
maintained with no fracture; there was moderate degenerative 
disease; there was minimal scoliosis; disc space was 
moderately narrowed in the L5/L4 with mild narrowing at 
L5/S1; and there was mild osteoporosis.  A May 2005 addendum 
stated that there was significant reduction of range of 
motion due to pain without repetitive movement raising strong 
suspicion of further reduced range of motion in repetitive 
extremities.  The veteran was unable to engage in repetitive 
use due to severe pain.  Therefore, the examiner was unable 
to evaluate functional impairment following repetitive use.  

Although the claims file was not available to the examiner, 
given that the examiner took an extensive history from the 
veteran and the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for rating 
purposes.  

The claims file also includes private and VA treatment 
records.  While the VA treatment records do not specifically 
address the severity of the veteran's low back disability, 
private treatment records showed continuing complaints of low 
back pain radiating down into the right hip and thigh.  In 
sum, objective findings showed muscle spasm and swelling in 
the lumbosacral region radiating into the right hip.  
However, the veteran consistently denied bowel or bladder 
incontinence.  A January 2001 private report appeared to 
indicate that the veteran's right hip pain was most likely 
radiculopathy from a herniated disc.  A January 2005 private 
MRI showed right-sided foraminal herniation L3-4, correlate 
for right L3 radiculopathy; advanced disc degeneration L4-5 
with accompanying moderate foraminal narrowing, right 
slightly greater than left; and minor bulge L2-3 and L5-S1 
with mild to moderate foraminal compromise bilaterally at L5-
S1 left greater than right.  A January 2005 private emergency 
room report showed that the veteran complained of back pain 
that radiated down the right anterior leg.  However, it was 
noted that he had full range of motion.  Nevertheless, a 
January 2005 private treatment record showed that the veteran 
had limited range of motion in the trunk, especially in 
flexion.  However, he ambulated around the room without 
difficulty.  The examiner also noted that femoral stretch 
test and straight leg raise were negative.  Deep tendon 
reflexes were 2+ on the patella as well as excellent reflex 
bilaterally and symmetrical.  The examiner also found intact 
sensation to light touch as well as sharp touch of the 
bilateral lower extremities in all dermatologic 
distributions.  February 2005 and May 2006 records also 
showed that the veteran was neurologically intact, no 
deficits noted.  However, a separate May 2005 private medical 
statement indicated that the veteran had worsening symptoms 
of radiculopathy of the right extremity.  Lastly, a May 2006 
private MRI gave an impression of multilevel degenerative 
disc disease with mild broad-based disc bulges present at T9-
10, T10-11, L3-4, L4-5 and L5-S1, none causing significant 
stenosis of the spinal canal; and severe right-side neural 
foraminal narrowing at the L3-4 level, moderate to severe 
right sided neural foraminal narrowing at the L4-5 level and 
mild to moderate left-sided neural foraminal narrowing at L5-
S1 level, caused by a combination of facet hypertrophy and 
mildly bulging discs.     

In support of his claim, the Board acknowledges that the 
veteran has also submitted a copy of Department of Motor 
Vehicle Handicap Placard, which expires in 2015 and indicated 
that the veteran was permanently disabled.  However, as this 
evidence does not provide any specific medical details 
concerning the severity of the veteran's low back disability, 
it has minimal probative value when applying the rating 
criteria.  

Therefore, based on the medical evidence of record, the Board 
must conclude that a rating in excess of 40 percent is not 
warranted.  Under the general rating formula, a 40 percent 
rating is the maximum rating allowed based on limitation of 
motion.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under limitation of motion codes for the lumbar 
spine, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.  Further, there has been 
no medical evidence of unfavorable ankylosis of the lumbar 
spine so a 50 percent rating is not warranted.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  At the March 2005 VA 
examination, the examiner specifically noted that there was 
no evidence of  incapacitating episodes.  Further, treatment 
records do not show any findings of incapacitating episodes.  
Essentially, the claims file is silent with respect to any 
objective medical findings of incapacitating episodes 
requiring physician prescribed bed rest having a total 
duration of six weeks.  

With respect to neurologic abnormalities pursuant to Note 
(1), as discussed in the Introduction, a claim for 
neurological pathology to include right-sided radiculopathy, 
as secondary to the service-connected degenerative disc 
disease of the lumbar spine, is referred out for separate 
service connection.  Therefore, separate compensable 
evaluations for these manifestations will not be considered 
herein.

Based on the analysis above, the preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for the veteran's service-connected low back 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

The veteran is competent, as a layman, to report that as to 
which he has personal knowledge. See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994). However, he is not a medical 
professional and thus he is not competent to render a medical 
opinion as to the severity of his symptoms of degenerative 
disc disease of the lumbar spine. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 40 percent for the veteran's service-
connected degenerative disc disease, lumbar spine, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for cervical spine disability.  The veteran has indicated 
that he was a midshipman at the United States Naval Academy 
from June 1953 to June 1957.  Further, he has submitted a 
September 1953 medical record that shows he experienced a 
pain in his neck while wrestling.  The Board notes that the 
veteran's service medical record do include some records from 
the time period while the veteran was at the Naval Academy.  
However, as the record submitted by the veteran is not 
included in his service medical records, it appears that 
these records may be incomplete.  Thus, the RO should verify 
the veteran's enrollment at the United States Naval Academy 
and attempt to obtain all treatment records from this time 
period.   

Again, the Board notes that in September 1953, while at the 
Naval Academy, the veteran complained of pain in his neck 
while wrestling.  Service medical records also showed that in 
September 1961, the veteran was diagnosed with cervical 
sprain.  While the March 2005 VA examination did examine the 
veteran's cervical spine, an etiological opinion was not 
given.  However, a November 2006 private treatment record 
indicated that the veteran's current degenerative changes of 
the cervical spine were due to his vigorous activities in the 
Marine Corp.  Under the circumstances, the Board believes 
that a VA medical examination and opinion should be afforded 
to address whether the veteran's cervical spine disability is 
directly related to service.  

Moreover, the Board notes that in the alternative, it appears 
that the veteran has claimed that his cervical spine 
disability is secondary to his service-connected low back 
disability.  When determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Thus, the Board finds that a VA medical opinion should also 
be obtained to determine whether the veteran's cervical spine 
is proximately due to or aggravated by the veteran's service-
connected degenerative disc disease of the lumbar spine 
pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R. § 3.159.   

As the issue of TDIU is inextricably intertwined with the 
issue of entitlement to service connection for cervical spine 
disability, the RO should reconsider this issue after 
development and reconsideration of the services connection 
issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should verify the veteran's 
enrollment at the United States Naval 
Academy and attempt to obtain all 
treatment records from this time period.   

2. Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of the claimed cervical spine 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file, and examining the 
veteran, the examiner should respond to 
the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's cervical spine 
disability is causally related to 
service, including as a midshipman at the 
United States Naval Academy?    

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's cervical spine 
disability is proximately due to, or 
caused by, the veteran's service-
connected degenerative disc disease, 
lumbar spine?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's cervical spine 
disability has been aggravated by the 
veteran's service-connected degenerative 
disc disease, lumbar spine?   

3.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


